Citation Nr: 1205022	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-43 510	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to Department of Veterans Affairs death benefits.  


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to December 1953.  The Veteran was reported missing in action on October [redacted], 1952, and he was thereafter found to be presumed dead on December [redacted], 1953.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In May 2011, the appellant did not report for the hearing he had requested before a Veterans' Law Judge traveling to the RO and the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2011).  Jurisdiction over this appeal currently resides with the RO in Reno, Nevada.  


FINDINGS OF FACT

1.  The appellant was born in November 1951 and was 58 years old when he applied for VA death benefits in September 2009. 

2.  The evidence of record does not establish that the appellant was permanently incapable of self support by reason of physical or mental defect before he attained the age of 18. 

3.  The appellant may not be recognized as a child for the purpose of entitlement to Department of Veterans Affairs death benefits.  


CONCLUSION OF LAW

The appellant does not meet the criteria for entitlement to Department of Veterans Affairs death benefits.  38 U.S.C.A. §§ 101(4), (14) (West 2002); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

However, because the claim at issue is limited to a legal question and the facts of this appeal are not in dispute, the Board finds that the VCAA does not apply to the current appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, the Board finds that no further discussion of the VCAA is required before proceeding to the merits of the claim. 

The Claim

The appellant is seeking entitlement to Department of Veterans Affairs death benefits as the child of an individual who killed in action during his service in the Army during the Korean War.

VA law provides entitlement to dependency and indemnity compensation (DIC) to a veteran's surviving spouse, child, or parent because of a service-connected death.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  For purposes of determining eligibility as a claimant under Title 38 of the United States Code, a child must be unmarried and must either be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.356. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, the facts are not in dispute.  The record reflects that the Veteran was reported missing in action on October [redacted], 1952, and he was thereafter found by the Secretary of the Army to be presumed dead on December [redacted], 1953.  He therefore had active duty service from May 1951 to December 1953.  

The record also reflects that the Veteran's widow and the claimant's mother, in support of her earlier claims and awards of Death Compensation, insurance benefits, and DIC in the mid-1950's, provided VA a Certification of Baptism that showed that the appellant was born in November 1951.  The claimant thereafter applied for VA death benefits in September 2009. 

The appellant has never disputed the fact that he was born in November 1951 and that he filed his first claim for Department of Veterans Affairs death benefits in September 2009.  Therefore, the Board finds that the appellant was 58 years old when he applied for Department of Veterans Affairs death benefits in September 2009.  

It is not clear whether the appellant was married or pursuing a course of instruction when he filed his claim.  Nonetheless, the Board finds that because the appellant was 58 years old when he filed his September 2009 application for benefits he was older than the maximum allowable age of 23 years for purposes of satisfying the definition of "child" regardless of his marital status or if he was pursuing a course of instruction at that time.  Moreover, the evidence does not show and the appellant does not assert that, prior to turning 18 years old in November 1969, he was permanently incapable of self-support. 

The Board acknowledges the appellant's contention that he is entitled to Department of Veterans Affairs death benefits based on his father's military service and his status as his only surviving child.  However, due to his age when he filed his September 2009 application for benefits and the lack of evidence showing he was permanently incapable of self-support prior to turning 18 years old, the Board must find that the appellant is not a child for VA benefits-eligibility purposes, and thus does not meet the eligibility requirements for Department of Veterans Affairs death benefits.  See 38 U.S.C.A. §§ 101(4), (14); 38 C.F.R. §§ 3.5, 3.57, 3.356.

In a case such as this, where the law and not the evidence is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to Department of Veterans Affairs death benefits is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


